NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 07 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-50197

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00128-VBF-1

  v.
                                                 MEMORANDUM*
KENNETH SUNG PARK, aka Sung K.
Park, aka Sung Kyu Park,

              Defendant - Appellant.


                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                        Argued and Submitted July 10, 2013
                               Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

       Appellant Kenneth Sung Park (Park) challenges his convictions for bank

fraud and wire fraud.

       1.    The district court acted within its discretion when it admitted Mr.

Kim’s prior consistent statement pursuant to Federal Rule of Evidence


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
801(d)(1)(B). Park’s challenge to the witness’s testimony at trial constituted an

“express or implied charge of recent fabrication or improper influence or motive of

the [witness’s] testimony . . .” United States v. Chang Da Liu, 538 F.3d 1078,

1086 (9th Cir. 2008) (citations omitted).

      The district court did not abuse its discretion in holding that the statement’s

probative value outweighed any danger of unfair prejudice under Federal Rule of

Evidence 403. See United States v. Payne, 944 F.2d 1458, 1471 (9th Cir. 1991)

(holding that prior consistent statements had “significant probative force bearing

on credibility apart from mere repetition” because the statements “demonstrated

that [the witness] had repeated certain aspects of her story . . .”); see also United

States v. Miller, 874 F.2d 1255, 1274 (9th Cir. 1989) (observing that the

determination that “the prior consistent statement has significant probative force

bearing on credibility apart from mere repetition. . . . rests in the trial judge’s sound

discretion”) (citation, footnote reference, and internal quotation marks omitted).

      In any event, any error in admitting the prior consistent statement was

harmless given the substantial evidence of Park’s guilt. See United States v. Ajoku,

718 F.3d 882, 890 (9th Cir. 2013) (“Non-constitutional evidentiary decisions are

reviewed for abuse of discretion and reversal is appropriate only if the error more




                                            2
likely than not affected the verdict. . . .”) (citation and internal quotation marks

omitted).



      2.     The district court’s limitations on cross-examination did not violate

Park’s Confrontation Clause rights. See United States v. Urena, 659 F.3d 903,

907-08 (9th Cir. 2011), cert. denied, 132 S.Ct. 1608 (2012) (“A limitation on

cross-examination does not violate the Confrontation Clause unless it limits

relevant testimony and prejudices the defendant, and denies the jury sufficient

information to appraise the biases and motivations of the witness. . . .”) (citation

omitted).



      3.     The district court did not abuse its discretion in denying Park’s

belated motion for appointment of sentencing counsel, as Park was appointed

counsel and granted self-representation on numerous occasions prior to the filing

of his motion. See United States v. Thompson, 587 F.3d 1165, 1174 (9th Cir.

2009) (holding that “a court may force a defendant to proceed pro se if his conduct

is dilatory and hinders the efficient administration of justice”) (citation and internal

quotation marks omitted).




                                           3
      4.     The district court did not err in denying Park’s motion for new trial.

First, no Confrontation Clause violation occurred because the bank loan

applications were routine business documents whose primary purpose was not for

use in litigation. See United States v. Rojas-Pedroza, 716 F.3d 1253, 1267 (9th

Cir. 2013). Second, as Park concedes, the district court was not required to inquire

whether Park agreed to a stipulation signed by Park and his attorney. See United

States v. Hernandez-Hernandez, 431 F.3d 1212, 1219 (9th Cir. 2005) (“[W]hen a

stipulation to a crucial fact is entered into the record in open court in the presence

of the defendant, and is agreed to by defendant’s acknowledged counsel, the trial

court may reasonably assume that the defendant is aware of the content of the

stipulation and agrees to it through his or her attorney[.]”) (citations and footnote

reference omitted).

      Finally, a remand for the district court to consider Park’s ineffective

assistance of counsel and handwriting analysis claims is unwarranted. “Although

[Park] raised [these claims] before the district court, the conclusory statement in

[his] opening brief, unaccompanied by argument or citation to the record, is

insufficient to preserve the issue for appeal.” Autotel v. Nev. Bell Tel. Co., 697

F.3d 846, 857 n.9 (9th Cir. 2012), cert. denied, 133 S.Ct. 1250 (2013) (citations




                                           4
omitted). In any event, the district court rejected all of Park’s claims when it

denied Park’s motion for new trial in its entirety.

      AFFIRMED.




                                           5